Citation Nr: 0203623	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  01-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 28, 
1998, for the grant of total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

It has already been determined that the veteran served in the 
Army National Guard (ARNG) from February 1957 to February 
1959, in the Army Reserve (USAR) from February 1959 to 
February 1963, and in the ARNG from 1974 through 1977, and 
from April 1977 to August 1988, with periods of active duty 
for training (ACDUTRA) from June 5, 1979 to June 24, 1979, 
and from June 22, 1985 to July 6, 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which assigned 
an effective date of May 11, 2000, for TDIU.  Thereafter, 
pursuant to an April 2001 rating, the effective date was 
adjusted retroactive to August 28, 1998. 

An original claim for a neuropsychiatric disorder on a direct 
basis was received on November 12, 1988, and the claim of 
entitlement to service connection was denied by a rating 
decision of April 1990, with notice of the adverse decision 
on May 16, 1990.  A claim for entitlement to service 
connection for a neuropsychiatric disorder was reopened on 
June 3, 1991, when the nervousness was claimed as "adjunct" 
to the veteran's service-connected spinal disc condition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  In a substantive appeal dated April 1, 1992, the veteran 
first filed a formal claim specific for TDIU, which claim 
remained unadjudicated until February 1999.

3.  The April 1992 claim for TDIU was adjunct to a reopened 
claim, received on June 3, 1991, for entitlement to service 
connection for a mental disorder, and the record contains 
evidence that the veteran met the criteria for TDIU as of 
June 3, 1991, the corresponding date of the reopened claim 
and grant of secondary service connection for the mental 
disorder.


CONCLUSION OF LAW

An effective date of June 3, 1991, for an award of a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities, is warranted. 38 U.S.C.A. 
§§ 5101, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned an earlier effective date for TDIU, presently 
effective from August 28, 1998.  The veteran considers that 
the effective date should be June 3, 1991.

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This newly enacted legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  There is no indication in the record that there 
are any pertinent records that have not been associated with 
the claims file.  Moreover, the veteran has indicated that 
the appeal should be adjudicated on the record, implicitly 
indicating that the record is complete.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

The effective date presently assigned by the RO, August 28, 
1998, derives from the formal application for compensation 
due to unemployability, VA Form 21-8940, which was filed with 
the RO on that date. 

In general, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

The veteran's multiple claims in this case, which have only 
recently become more or less settled, have produced a rather 
complex procedural history.  For example, the veteran filed 
reopened multiple claims for service connection on June 3, 
1991.  One of those claims, entitlement to secondary service 
connection for psychiatric disability (dysthymia), remained 
in appeal status until service connection was established 
pursuant to an April 2000 rating with a 50 percent disability 
evaluation, effective from June 3, 1991, corresponding to the 
date of the reopened claim for entitlement to secondary 
service connection.  

It is observed that pursuant to the August 1998 claim, the RO 
denied entitlement for TDIU in a February 1999 rating 
because, at that time, service connection had only been 
established for residuals of herniated nucleus pulposus, 
status post laminectomy, evaluated as 40 percent disabling 
from August 4, 1988.  As noted above, entitlement to 
secondary service-connection for dysthymia was thereafter 
established, retroactive to its 1991 reopened claim.  That 
latter disability, in conjunction with service-connected 
residuals of herniated nucleus pulposus, status post 
laminectomy, evaluated as 40 percent disabling from August 4, 
1988, produced a combined disability evaluation of 70 percent 
effective from June 3, 1991.

Close inspection of the claims file reveals that the 
substantive appeal, associated with the denial of the June 
1991 claim for increased rating for the back disability, was 
filed on April 1, 1992.  This is significant because the 
substantive appeal actually contained an express claim for 
TDIU, and that claim remained unadjudicated prior to the date 
of the formal application for TDIU submitted in August 1998. 

The Board notes the veteran has reported last being employed 
in June 1985 prior to back surgery at an Army Medical Center 
in July 1986.  The Board observes evidence supporting the 
veteran's unemployability due to his service-connected lumbar 
spine disability as early as October 20, 1986 was received by 
the VA on August 12, 1991.  That evidence is a private 
medical report of October 20, 1986 that concludes that the 
results of the veteran's laminectomy was poor, and that, at 
that time, he was not a candidate for any stable, productive 
work.  The examiner also commented that his condition was not 
expected to improve. 

The Board notes that VA medical records also refer to the 
fact that the veteran was unemployable.  Specifically, 
December 1988, January 1989, September 1989 and May 1990 
summary reports of hospitalization note that the veteran was 
unemployable due to severe depression together with added 
medical complications.  

Based on the foregoing, the Board can conclude, based upon a 
liberal reading of the record in this case, particularly the 
October 20, 1986 report, that sufficient evidence existed to 
support the veteran's 1992 subordinate claim for a total 
disability rating. Furthermore, inasmuch as the 1992 TDIU 
claim was a direct extension of the June 3, 1991 reopened 
claim intertwined with the claim for service connection for 
the psychiatric disability, it is only reasonable to assign 
June 3, 1991, as the effective date since the record 
supported entitlement to TDIU at that time on the basis of 
the expanded grant of service connection to include the 
depression secondary to the already service-connected spinal 
disability.

The Board has also considered the recently decided case of 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) to 
determine whether the effective date could predate the 
effective date of June 3, 1991.  That case determined that an 
informal claim for TDIU is raised where a veteran (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (2001).  
The Board considers that its decision here is consistent with 
the principals set forth in Roberson.


ORDER

Entitlement to an effective date of June 3, 1991, for the 
award of entitlement to the TDIU benefit is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

